Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Josh Sneider (Registration No. 47,954) on 5/7/2021.  There is no claim 21.  See attachment.
Allowable Subject Matter
Claim 12 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance of the claims under discussion is the inclusion of "wherein the request-grant approach comprises a minimum request-grant loop latency and a maximum request-grant loop latency, wherein the minimum request-grant loop latency is based upon a sum of the second component and the third component, and wherein the maximum request-grant loop latency is substantially equal to the MAP interval duration" as the prior art or record nor new searches performed by the examiner disclosed the calculation of maximum request-grant loop latency as it pertains to the allocation of staggered allocation start time interval. Furthermore the only prior art analogous to the calculation of staggered allocation starting times as disclosed by the applicant actually teaches away from the method and application used by the applicant point out that such application introduces excess latency for video services. The disclosed invention adjust for latency by calculating minimum and maximum request grant loop and adjust the MAP accordingly.
Claims 1-6, 8, and 13 are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892 KR-20080036313-A to Song which discloses a stagger allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476